Citation Nr: 0716054	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-00 889	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a left knee disability, 
to include Osgood-Schlatter's disease and osteoarthritis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to March 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran's left knee disability has not been shown to be 
casually or etiologically related to service.


CONCLUSION OF LAW

Service connection is not warranted for a left knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307(a)(3), 3.309(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).
A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in March 2002, prior to the 
initial decision on the claim in May 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the March 2002 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  An injury in military service or a disease that began in 
or was made worse during military service or an event in 
service causing injury or disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability and an 
injury, disease, or event in military service.  

The notice letter described the information and evidence that 
VA would seek to provide including medical records, 
employment records, or records from other federal agencies.  
Additionally, the letter noted that VA would provide a 
medical examination or opinion if determined necessary to 
decide his claim.
The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any treatment records pertinent to his 
claimed conditions.  In particular, the letter instructed the 
veteran to provide a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if he wanted VA to request them on his behalf.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a left knee 
disability.  In a letter dated in March 2006, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In any event, any defects (as to substance 
or timeliness) in the notice as to the assigned disability 
rating or effective date are rendered moot as service 
connection is not warranted.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent a VA 
examination in January 2006 in conjunction with his claim.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left knee 
disability.  The Board acknowledges that the veteran has a 
current left knee diagnosis of mild osteoarthritis and that 
he did have an in-service diagnosis of Osgood-Schlatter's 
disease (O-S) in his left knee.  However, to establish 
service connection there must be a nexus between the 
diagnosis of mild osteoarthritis and a disease or injury 
incurred in service.  In this case, as will be discussed 
below, the competent medical evidence does not support a 
nexus between the veteran's left knee osteoarthritis and a 
disease or injury incurred in service.  

The veteran's July 1958 service entrance examination and 
report of medical history were negative for complaints, 
treatment, or diagnosis of a left knee disorder, and the 
veteran was found physically qualified for service.  In July 
1959, the veteran complained of pain in his left knee and an 
x-ray revealed O-S.  However, a follow-up August 1959 x-ray 
of the left knee was negative for O-S with the notation 
"can't find anything."  Furthermore, the March 1962 
separation examination and report of medical history were 
negative for complaints, treatment, or diagnosis of a left 
knee disorder, to include O-S.  

The Board finds it significant that the first post-service 
medical evidence on record of a left knee disability is a May 
2001 VA radiographic impression of arthritic changes that 
were likely osteoarthritis.  VA treatment records dated from 
May 2001 to December 2005 reflected that the veteran 
complained of bilateral knee pain.  In July 2002, he had a 
diagnosis of osteomalacia of the left patella.  Beginning in 
June 2004, the veteran's left knee pain was classified as 
chronic.  A December 2005 VA treatment record indicated that 
he had a history of chronic pain syndrome with chronic pain 
first noted after a motor vehicle accident in the 1980s, 
which resulted in a cervical spine injury.  The Board notes 
that a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment, as evidence of 
whether an injury or disease incurred in service resulted in 
any chronic or persistent disability.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  The Board finds 
it significant that such initial medical evidence of a left 
knee disability arises approximately 39 years after the 
veteran's discharge, and this lengthy gap in time weighs 
against the existence of a nexus relationship between a left 
knee disability and a disease or injury incurred in military 
service.  

The Board notes that there are two medical opinions on 
record.  In a July 2002 letter, a private doctor, R.M.T., 
D.C. opined that the veteran's left knee problems were 
connected to military service.  However, his opinion was 
based in part on the history and subjective symptomatology 
provided by the veteran.  There is no indication that Dr. 
R.M.T. reviewed the veteran's claims file or personally 
examined him.  Although Dr. R.M.T. also indicated that his 
opinion was based on objective findings, the only objective 
findings that he attached to his opinion was the May 2001 VA 
radiographic report reflecting a finding of arthritic 
changes.  

In contrast, the veteran underwent a VA examination of his 
left knee in January 2006 wherein the examiner reviewed his 
claims file.  Bilateral knee x-rays revealed no evidence of 
O-S.  Instead, there was evidence of early osteoarthritis.  
The examiner noted that the veteran was 18 years old when he 
had the in-service diagnosis of O-S in July 1959.  He opined 
that O-S is a naturally occurring problem in adolescent boys 
and not active in an 18 year old man.  Instead, the examiner 
felt that his most likely diagnosis was retropatellar pain 
syndrome.  Importantly, the examiner felt that the veteran's 
mild osteoarthritis of both knees most likely developed 
naturally.  He based his opinion on orthopedic literature and 
thirty-five years of experience.  

After carefully considering both medical opinions, the Board 
attaches more probative weight to the January 2006 VA 
examiner's opinion.  The VA examiner based his opinion on 
thirty-five years of experience as well as a thorough review 
of the claims file and of the veteran himself.  There is no 
indication that Dr. R.M.T. reviewed the claims file or 
personally examined the veteran.  Further, Dr. R.M.T. did not 
provide a complete rationale for his opinion.  In fact, he 
did not mention the in-service finding of O-S at all.  For 
these reasons, the Board concludes that the January 2006 VA 
examiner's opinion and examination is entitled to great 
probative weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(the Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence).

The Board acknowledges the veteran's contention in his July 
2001 statement that he has had trouble with his knee since 
1959 but did not see a doctor for his knee post-service until 
2001 because he was afraid of losing his job.  He suggested 
in an April 2002 statement that he was offered a medical 
discharge in service based on O-S but he refused because he 
was afraid he would not be able to get a job due to his 
limited education.  The Board notes, however, that although 
the veteran may sincerely believe that his left knee disorder 
is related to service, he, as a layperson, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  
Furthermore, as discussed above, the Board has determined 
that the more probative medical opinion reflected that the 
veteran's in-service diagnosis of O-S is not related to his 
current knee disability of osteoarthritis.  

In sum, although the veteran's service medical records 
reflected that he had a diagnosis of O-S in service, the 
medical evidence reflected that it apparently resolved a 
month later and the disease was still absent on his March 
1962 separation.  Further, the medical evidence showed that 
the veteran did not report left knee complaints after the 
August 1959 x-ray or for many years (39 years) thereafter.  
In fact, VA treatment records showed that the first post-
service medical evidence of a left knee disability was a May 
2001 radiographic impression of likely osteoarthritis.  
Therefore, as the competent medical evidence did not show 
osteoarthritis until 39 years later, presumptive service 
connection cannot be awarded.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Moreover, the competent medical evidence did not 
find a nexus between a disease or injury incurred in service 
and osteoarthritis.  Absent such a nexus, service connection 
for a left knee disability may not be granted.  38 C.F.R. § 
3.303.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for a left knee disability is denied.




ORDER

Entitlement to service connection for a left knee disability, 
to include Osgood-Schlatter's disease and osteoarthritis, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


